Case 3:16-bk-02232-JAF Doc 148-4 Filed 08/13/19 Page 1of 21

EXHIBIT D
Case 3:16-bk-02232-JAF Doc 148-4 Filed 08/13/19 Page 2 of 21

McGUIREWOODS

Sarah B. Boehm Gateway Plaza
804 775 7487 800 East Canal Street
Richmond, VA 23219-3916

March 7, 2019

REMITTANCE COPY
PLEASE RETURN WITH PAYMENT
DIRECT ACCOUNTING INQUIRIES TO (804) 775-1601 or (800) 775-2202
INVOICE NO. 92207534
Premier Exhibitions, Inc.
3045 Kingston Court
Suite I
Peachtree Corners, GA 30071
TAX ID NO. XX-XXXXXXX
JOINT GROUP #2072056
Balance Forward from Prior Invoices: $112,556.01

(IF BALANCE FORWARD PREVIOUSLY PAID, PLEASE DISREGARD)

Current Invoice:

Current Fees: $1,020.00

Current Disbursements: $0.00

Current Invoice Total: $1,020.00
Total Balance Due: $113,576.01

PLEASE REMIT PAYMENT TO THE FOLLOWING ADDRESS:

McGuireWoods LLP

Attn: Accounts Receivable
800 E. Canal Street
Richmond, VA 23219-3916

PAYMENT IN FULL IS DUE UPON PRESENTATION
Case 3:16-bk-02232-JAF Doc 148-4 Filed 08/13/19 Page 3 of 21

McGUIREWOODS

Sarah B. Boehm Gateway Plaza

804 775 7487 800 East Canal Street

Richmond, VA 23219-3916

March 7,

Premier Exhibitions, Inc.
3045 Kingston Court

Suite I

Peachtree Corners, GA 30071

2019

Bill Through: 07/31/18

INVOICE NO. 92207534 TAX ID NO. XX-XXXXXXX

FOR PROFESSIONAL SERVICES RENDERED AND EXPENSES INCURRED:

Re: Employment and Fee Applications

 

 

Our File No. 2072056-0090
02/18/19 Analyze issues regarding eighth interim fee .30
application
Sarah B. Boehm
02/28/19 Analyze issues and emails regarding fee .20
application
Sarah B. Boehm
Timekeeper Rate/HR Hours Fees
Sarah B. Boehm $600.00 0.5 $300.00
TOTAL FEES 0.5 $300.00
Re: Litigation
Our File No. 2072056-0120
02/11/19 Conference with B. Wainger regarding closing .10

status, update to court
Robert W. McFarland
Case 3:16-bk-02232-JAF Doc 148-4 Filed 08/13/19 Page 4 of 21

RMS Titanic, Inc.
File Number: 2072056
Invoice No, 92207534

Page 2
March 7, 2019

 

 

 

02/13/19 Review new correspondence on exhibits to wreck .10
site
Robert W. McFarland
02/15/19 Telephone conference with B. Wainger regarding .20
closing, update to Judge Smith
Robert W. McFarland
02/19/19 Review and reply to communications on periodic .40
report, notice by debtors (0.2); review draft
notice, pleadings 0.2)
Robert W. McFarland
02/27/19 Review, revise draft periodic report and letter .40
to Ocean Gate
Robert W. McFarland
Timekeeper Rate/HR Hours Fees
Robert W. McFarland $600.00 1.2 $720.00
TOTAL FEES 1.2 $720.00
Summary of Fees and Expenses:
Total Fees for all Matters: $1,020.00
Total Expenses for all Matters: _ 0.00

Total for this Invoice: $1,020.00
Case 3:16-bk-02232-JAF Doc 148-4 Filed 08/13/19 Page 5of 21

McGUIREVWOODS

Sarah B. Boehm Gateway Plaza
804 775 7487 800 East Canal Street

Richmond, VA 23219-3916
April 24, 2019

REMITTANCE COPY
PLEASE RETURN WITH PAYMENT
DIRECT ACCOUNTING INQUIRIES TO (804) 775-1601 or (800) 775-2202

INVOICE NO. 92224841

Premier Exhibitions, Inc.
3045 Kingston Court

Suite I

Peachtree Corners, GA 30071

TAX ID NO. XX-XXXXXXX

JOINT GROUP #2072056

Balance Forward from Prior Invoices: $113,576.01
(IF BALANCE FORWARD PREVIOUSLY PAID, PLEASE DISREGARD)

Current Invoice:

Current Fees: $1,017.00

Current Disbursements: $19.70

Current Invoice Total: $1,036.70
Total Balance Due: $114,612.71

PLEASE REMIT PAYMENT TO THE FOLLOWING ADDRESS:

McGuireWoods LLP

Attn: Accounts Receivable
800 E. Canal Street
Richmond, VA 23219-3916

PAYMENT IN FULL IS DUE UPON PRESENTATION
Case 3:16-bk-02232-JAF Doc 148-4 Filed 08/13/19 Page 6 of 21

McGUIREWOODS

Sarah B. Boehm ‘Gateway Plaza
804 775 7487 800 East Canal Street
Richmond, VA 23219-3916

April 24, 2019

Premier Exhibitions, Inc.
3045 Kingston Court

Suite I

Peachtree Corners, GA 30071 .

 

 

 

Bill Through: 07/31/18
INVOICE NO. 92224841 - TAX ID NO. XX-XXXXXXX
FOR PROFESSIONAL SERVICES RENDERED AND EXPENSES INCURRED:
Re: Employment and Fee Applications
Our File No. 2072056-0090
03/01/19 Emails regarding eighth interim fee application .20
Sarah B. Boehm
03/05/19 Analyze and revise eighth interim fee .60
application
Sarah B. Boehm
03/08/19 Finalize fee application .60
Courtney A. McCormick
03/11/19 Assess order dismissing RMS Titanic case .30
Courtney A. McCormick
Timekeeper Rate/HR Hours Fees
Sarah B. Boehm $600.00 0.8 $480.00
Courtney A. McCormick $530.00 0.9 $477.00
TOTAL FEES 1.7 $957.00

Re: Litigation
Our File No. 2072056-0120
Case 3:16-bk-02232-JAF Doc 148-4 Filed 08/13/19

RMS Titanic, Inc.
File Number: 2072056
Invoice No. 92224841

Page 7 of 21

Page 2
April 24, 2019

 

 

 

 

03/04/19 Review new pleadings, correspondence 10
Robert W. McFarland
Timekeeper Rate/HR Hours Fees
Robert W. McFarland $600.00 O.1 $60.00
TOTAL FEES O.1 $60.00
Disbursements and Other Expenses:
Pacer Research $19.70
TOTAL EXPENSES $19.70
Summary of Fees and Expenses:
Total Fees for all Matters: $1,017.00
Total Expenses for all Matters: $19.70

Total for this Invoice:

$1,036.70
Case 3:16-bk-02232-JAF Doc 148-4 Filed 08/13/19 Page 8 of 21

McGUIREWOODS

Sarah B. Boehm Gateway Plaza
804 775 7487 800 East Canal Street
Richmond, VA 23219-3916

May 16, 2019

REMITTANCE COPY
PLEASE RETURN WITH PAYMENT
DIRECT ACCOUNTING INQUIRIES TO (804) 775-1601 or (800) 775-2202
INVOICE NO. 92232568
Premier Exhibitions, Inc.
3045 Kingston Court
Suite I
Peachtree Corners, GA 30071
-TAX ID NO. XX-XXXXXXX
JOINT GROUP #2072056
Balance Forward from Prior Invoices: $25,969.10

(IF BALANCE FORWARD PREVIOUSLY PAID, PLEASE DISREGARD)

Current Invoice:

Current Fees: $540.00

Current Disbursements: $0.00

Current Invoice Total: $540.00
Total Balance Due: $26,509.10

PLEASE REMIT PAYMENT TO THE FOLLOWING. ADDRESS:

McGuireWoods LLP

Attn: Accounts Receivable
800 E. Canal Street
Richmond, VA 23219-3916

PAYMENT IN FULL IS DUE UPON PRESENTATION
Case 3:16-bk-02232-JAF

McGUIREWOODS

Sarah B. Boehm
804 775 7487

Doc 148-4 Filed 08/13/19 Page 9 of 21

Gateway Plaza
800 East Canal Street
Richmond, VA 23219-3916

May 16, 2019

 

 

 

Premier Exhibitions, Inc.
3045 Kingston Court
Suite I
Peachtree Corners, GA 30071
Bill Through: 07/31/18
INVOICE NO. 92232568 TAX ID NO. XX-XXXXXXX
FOR PROFESSIONAL SERVICES RENDERED AND EXPENSES INCURRED:
Re: Employment and Fee Applications
Our File No. 2072056-0090
04/24/19 Review fee application information and , 10
deadlines
Sarah B. Boehm
Timekeeper Rate/HR Hours Fees
Sarah B. Boehm $600.00 0.1 $60.00
TOTAL FEES O.1 $60.00
Re: Litigation
Our File No. 2072056-0120
04/01/19 Review draft letter to D. Barton on sale of 20
graphs (0.1); telephone conference with B.
Wainger regarding Barton letter, submission to
Judge Smith (0.1)
Robert W. McFarland
04/04/19 Review new correspondence from Oceans Gate on .10

expeditions

Robert W. McFarland
Case 3:16-bk-02232-JAF Doc 148-4 Filed 08/13/19 Page 10 of 21

RMS Titanic, Ine.

 

File Number: 2072056 . Page 2
Invoice No. 92232568 May 16, 2019
04/15/19 Review new correspondence (0.1); telephone .20

conference with D. Barger regarding
withdrawal/substitution order (0.1)
Robert W. McFarland

04/16/19 Communications with PAHLs attorney D. Barger on .20
substitution of counsel
Robert W. McFarland

04/17/19 Review, revise order of substitution 10
Robert W. McFarland

 

 

Timekeeper Rate/HR Hours Fees
Robert W. McFarland $600.00 0.8 $480.00
TOTAL FEES 0.8 $480.00

Summary of Fees and Expenses:

Total Fees for all Matters: $540.00
Total Expenses for all Matters: $0.00

Total for this Invoice: $540.00
Case 3:16-bk-02232-JAF Doc 148-4 Filed 08/13/19 Page 11 of 21

McGUIREWOODS

Sarah B. Boehm Gateway Plaza
804 775 7487 800 East Canal Street
Richmond, VA 23219-3916

June 14, 2019

REMITTANCE COPY
PLEASE RETURN WITH PAYMENT
DIRECT ACCOUNTING INQUIRIES TO (804) 775-1601 or (800) 775-2202

INVOICE NO. 92242198

Premier Exhibitions, Inc.
3045 Kingston Court

Suite I

Peachtree Corners, GA 30071

TAX ID NO. XX-XXXXXXX

JOINT GROUP #2072056
Balance Forward from Prior Invoices: $26,509.10
(IF BALANCE FORWARD PREVIOUSLY PAID, PLEASE DISREGARD)

Current Invoice:

Current Fees: $540.00

Current Disbursements: $0.00

Current Invoice Total: $540.00
Total Balance Due: $27,049.10

 

PLEASE REMIT PAYMENT TO THE FOLLOWING ADDRESS:

McGuireWoods LLP

Attn: Accounts Receivable
800 E. Canal Street
Richmond, VA 23219-3916

PAYMENT IN FULL IS DUE UPON PRESENTATION
Case 3:16-bk-02232-JAF Doc 148-4 Filed 08/13/19 Page 12 of 21

McGUIREWOODS

Sarah B. Boehm Gateway Plaza
804 775 7487 800 East Canal Street
Richmond, VA 23219-3916

June 14, 2019

Premier Exhibitions, Inc.
3045 Kingston Court

Suite I .

Peachtree Corners, GA 30071

Bill Through: 07/31/18

INVOICE NO. 92242198 TAX ID NO. XX-XXXXXXX

FOR PROFESSIONAL SERVICES RENDERED AND EXPENSES INCURRED:

Re: Employment and Fee Applications
Our File No. 2072056-0090

05/15/19 Review court's order vacating interim
compensation procedures; email to debtor's
counsel regarding same

Sarah B. Boehm

Timekeeper Rate/HR Hours
Sarah B. Boehm $600.00 0.2

20

Fees
$120.00

 

TOTAL FEES 0.2

Re: Litigation
Our File No. 2072056-0120

05/17/19 Telephone conference with B. Wainger regarding
gupplemental filing on status report, counsel
issues

Robert W. McFarland

05/21/19 Review Government status report
Robert W. McFarland

$120.00

-20

20
Case 3:16-bk-02232-JAF Doc 148-4 Filed 08/13/19

RMS Titanic, Inc.
File Number: 2072056
Invoice No. 92242198

Page 13 of 21

Page 2
June 14, 2019

 

 

 

05/22/19 Review new pleadings .10
Robert W. McFarland
05/23/19 Review new pleadings, filings .20
Robert W. McFarland
Timekeeper Rate/HR Hours Fees
Robert W. McFarland $600.00 0.7 $420.00
TOTAL FEES 0.7 $420.00
Summary of Fees and Expenses:
Total Fees for all Matters: $540.00
Total Expenses for all Matters: S000

Total for this Invoice:

$540.00
Case 3:16-bk-02232-JAF Doc 148-4 Filed 08/13/19 Page 14 of 21

McGUIREWOODS

Sarah B. Boehm Gateway Plaza
804 775 7487 800 East Canal Street
Richmond, VA 23219-3916

July 9, 2019

REMITTANCE COPY
PLEASE RETURN WITH PAYMENT
DIRECT ACCOUNTING INQUIRIES TO (804) 775-1601 or (800) 775-2202

INVOICE NO. 92249851

Premier Exhibitions, Inc.
3045 Kingston Court

Suite I

Peachtree Corners, GA 30071

TAX ID NO. XX-XXXXXXX

JOINT GROUP #2072056
Balance Forward from Prior Invoices: $27,049.10
(IF BALANCE FORWARD PREVIOUSLY PAID, PLEASE ‘DISREGARD )

Current Invoice:

Current Fees: $1,168.00

Current Disbursements: $250.40

Current Invoice Total: $1,418.40
Total Balance Due: . $28,467.50

PLEASE REMIT PAYMENT TO THE FOLLOWING ADDRESS:

McGuireWoods LLP

Attn: Accounts Receivable
800 E. Canal Street
Richmond, VA 23219-3916

PAYMENT IN FULL IS DUE UPON PRESENTATION
Case 3:16-bk-02232-JAF Doc 148-4 Filed 08/13/19 Page 15 of 21

McGUIREWCODS

Sarah B, Boehm Gateway Plaza
804 775 7487 800 East Canal Street
Richmond, VA 23219-3916

July 9, 2019

Premier Exhibitions, Inc.
3045 Kingston Court
Suite I
Peachtree Corners, GA 30071
Bill Through: 07/31/18

INVOICE NO. 92249851 TAX ID NQ. XX-XXXXXXX

FOR PROFESSIONAL SERVICES RENDERED AND EXPENSES INCURRED:

Re: Employment and Fee Applications

Our File No. 2072056-0090
06/27/19 Review court's order regarding final fee .10
applications

Sarah B. Boehm

 

 

Timekeeper Rate/HR Hours Fees
Sarah B. Boehm $600.00 O.1 $60.00
TOTAL FEES 0.1 $60.00

Re: Litigation
Our File No. 2072056-0120

06/06/19 Communications with court on status hearing .10
Robert W. McFarland

06/06/19 Review notice regarding status hearing and .10
docket same
Krystal Lynne Gollogly
Case 3:16-bk-02232-JAF Doc 148-4 Filed-08/13/19 Page 16 of 21

RMS Titanic, Inc.

 

File Number; 2072056 Page 2
Invoice No. 92249851 July 9, 2019
06/10/19 Communications with EYOS attorney on dive, .10

letter to court
Robert W. McFarland

06/12/19 Review, draft letter to Judge Smith from EYOS .30
counsel (0.2); communications with EYOS
attorney B. Tata (0.1)
Robert W. McFarland

06/13/19 Communications with EYOS attorney B. Tata on .10
EYOS request, RMST position
Robert W. McFarland

06/21/19 Review new correspondence, communications on .00
EYOS voyage
Robert W. McFarland

06/24/19 Telephone conference with B. Wainger regarding -30
hearing on 7/3, status report (0.2); review new
pleadings, correspondence on EYOS (0.1)

Robert W. McFarland

06/26/19 Communications with co-counsel on status report .20
(0.1); review new correspondence,
communications (0.1)
Robert W. McFarland

06/27/19 Review, revise periodic report (0.3); .50
communications with co-counsel on periodic
report (0.2)
Robert W. McFarland

06/28/19 Review and reply to communications on periodic .20
report, hearing
Robert W. McFarland

 

 

Timekeeper Rate/HR Hours Fees
Robert W. McFarland $600.00 1.8 $1,080.00
Krystal lynne Gollogly $280.00 o.1 $28.00

TOTAL FEES 1.9 $1,108.00

Disbursements and Other Expenses:

 

Pacer Research $0.40
06/13/19 WELLS FARGO - Safe Deposit Box No. VAWBA7787630 $125.00
Inv# VAWBA7787630 Date: 05/15/2019
06/19/19 WELLS FARGO - Norfolk safe deposit box no. $125,00

VAWBA7787629 Inv# 061819 Date: 06/18/2019

TOTAL EXPENSES $250.40
Case 3:16-bk-02232-JAF Doc 148-4 Filed 08/13/19

RMS Titanic, Inc.
File Number: 2072056
Invoice No. 92249851

Summary of Fees and Expenses:
Total Fees for all Matters:

Total Expenses for all Matters:

Total for this Invoice:

Page 17 of 21

Page 3
July 9, 2019

$1,168.00

$250.40

$1,418.40
Case 3:16-bk-02232-JAF Doc 148-4 Filed 08/13/19 Page 18 of 21

McGUIREWCOODS

Sarah B. Boehm ‘Gateway Plaza
804 775 7487 800 East Canal Street
Richmond, VA 23219-3916

August 9, 2019

REMITTANCE COPY
PLEASE RETURN WITH PAYMENT
DIRECT ACCOUNTING INQUIRIES TO (804) 775-1601 or (800) 775-2202

INVOICE NO. 92262134

Premier Exhibitions, Inc.
3045 Kingston Court

Suite I

Peachtree Corners, GA 30071

TAX ID NO. XX-XXXXXXX

JOINT GROUP #2072056
Balance Forward from Prior Invoices: $28,467.50
(IF BALANCE FORWARD PREVIOUSLY PAID, PLEASE DISREGARD)

Current Invoice:

Current Fees: $4,500.00

Current Disbursements: $0.00

Current Invoice Total: , $4,500.00
Total Balance Due: $32,967.50

PLEASE REMIT PAYMENT TO THE FOLLOWING ADDRESS:

McGuireWoods LLP

Attn: Accounts Receivable
800 E. Canal Street
Richmond, VA 23219-3916

PAYMENT IN FULL IS DUE UPON PRESENTATION
Case 3:16-bk-02232-JAF Doc 148-4 Filed 08/13/19 Page 19 of 21

McGUIREWOODS

Sarah B. Boehm Gateway Plaza
804 775 7487 800 East Canal Street
Richmond, VA 23219-3916

“August 9, 2019

Premier Exhibitions, Inc.
3045 Kingston Court
Suite I
Peachtree Corners, GA 30071
Bill Through: 07/31/18

INVOICE NO. 92262134 TAX ID NO. XX-XXXXXXX

FOR PROFESSIONAL SERVICES RENDERED AND EXPENSES INCURRED:

Re: Employment and Fee Applications
Our File No. 2072056-0090

07/10/19 Emails with US Trustee regarding fee .20
application review
Sarah B. Boehm

07/11/19 Prepare and send information to US Trustee's .50
office regarding interim fee application
invoices (.3); analyze issues regarding final
fee application (.2)
Sarah B. Boehm

 

 

07/12/19 Analyze issues regarding final fee applications .40
Sarah B. Boehm
Timekeeper Rate/HR Hours Fees
Sarah B. Boehm $600.00 1.1 $660.00
TOTAL FEES 1.1 $660.00

Re: Litigation
Our File No. 2072056-0120
Case 3:16-bk-02232-JAF Doc 148-4 Filed 08/13/19 Page 20 of 21

RMS Titanic, Inc.

 

File Number: 2072056 , Page 2
Invoice No. 92262134 - August 9, 2019
07/01/19 Review new correspondence, communications on .20

EYSO and hearing on 7/3
Robert W. McFarland

07/02/19 Telephone conference with B. Wainger regarding .20
hearing on 7/3
Robert W. McFarland

07/03/19 Prepare for, attend status confererice hearing 2.60
at USDC-Norfolk
Robert W. McFarland

07/05/19 Review and reply to attorney D. Barger .20
communications with summary of 7/3 hearing
Robert W. McFarland

07/12/19 Telephone conference with S. Boehm regarding 20
bankruptcy wrap-up, Norfolk litigation
Robert W. McFarland

07/23/19 Telephone conference with attorney D. Barger 20
regarding transfer of safety deposit box (0.1);
review new correspondence, communications (0.1)
Robert W. McFarland

07/24/19 Communications with D. Barger on safety deposit .10
boxes
Robert W. McFarland

07/29/19 Review, revise draft periodic report (0.4); 1.40
meet with Wells Fargo manager on transfer of
safe deposit boxes (0.8); communications with
co-counsel on transfer of safe deposit boxes
(0.2)
Robert W. McFarland

07/30/19 Review, revise periodic report (0.3); .70
communications with co-counsel on periodic
report, safety deposit boxes (0.4) ©
Robert W. McFarland

07/31/19 Draft, revise RWM affidavit for safety deposit .60
boxes (0.4); communications with co-counsel on
periodic report, affidavit (0.2)

Robert W. McFarland

Timekeeper Rate/HR Hours Fees
Robert W. McFarland $600.00 6.4 $3,840.00

 

TOTAL FEES 6.4 $3,840.00
Case 3:16-bk-02232-JAF Doc 148-4 Filed 08/13/19

RMS Titanic, Inc.
File Number: 2072056
Invoice No. 92262134

Summary of Fees and Expenses:
Total Fees for all Matters:

Total Expenses for all Matters:

Total for this Invoice:

Page 21 of 21

Page 3
August 9, 2019

$4,500.00

$0.00

$4,500.00
